Case 7:19-cr-00449-NSR Document 91 Filed 10/14/20 Page 1 of 2
           Case 7:19-cr-00449-NSR Document 91 Filed 10/14/20 Page 2 of 2




cancelled as moot. The Clerk of Court is requested to terminate the motion (ECF

No. 90).

                                                   SO ORDERED.
Dated:     October 14, 2020
           White Plains, New York


                                                    NELSON S. ROMÁN
                                                  United States District Judge




                                         2
